          Case 2:17-cv-00495-JD Document 293 Filed 02/21/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    §
 EDDYSTONE RAIL COMPANY, LLC,       §
                                    §
            Plaintiff,              §
        v.                          §
                                    §        Civil Action No. 17-CV-00495
 BRIDGER LOGISTICS, LLC, JULIO      §
 RIOS, JEREMY GAMBOA,               §
 FERRELLGAS PARTNERS, L.P.,         §
 FERRELLGAS, L.P., BRIDGER          §
 ADMINISTRATIVE SERVICES II,        §
 LLC, BRIDGER MARINE, LLC,          §
 BRIDGER RAIL SHIPPING, LLC,        §
 BRIDGER REAL PROPERTY, LLC,        §
 BRIDGER STORAGE, LLC, BRIDGER §
 SWAN RANCH, LLC, BRIDGER           §
 TERMINALS, LLC, BRIDGER            §
 TRANSPORTATION, LLC, BRIDGER       §
 ENERGY, LLC, BRIDGER LEASING,      §
 LLC, BRIDGER LAKE, LLC, J.J.       §
 LIBERTY, LLC, J.J. ADDISON         §
 PERTNERS, LLC,                     §
                                    §
            Defendants.             §
                                    §

                                            ORDER

       AND NOW THIS ____ day of _______________, 2019, in consideration of the Motion to

Quash Rule 30(b)(6) Deposition Notice filed by Canopy Prospecting, Inc. and the opposition filed

by Defendants Julio Rios and Jeremy Gamboa, and for good cause shown, it is hereby Ordered

that the Motion is DENIED and Canopy Prospecting, Inc. shall present its witnesses in response

to the Deposition Notice within 10 days of this Order.

                                             BY THE COURT:

                                             __________________________________
